167 N.J. Super. 11 (1979)
400 A.2d 490
MARGARET REARDON AND DANIEL REARDON, PLAINTIFFS-APPELLANTS,
v.
MARLAYNE, INC. T/A BEAR BRAKE PALISADES AND GENERAL MOTORS CORPORATION, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued February 27, 1979.
Decided March 14, 1979.
Before Judges MATTHEWS and MILMED.
Mr. John E. Patton and Mr. Paul J. Jackson argued the cause for appellants (Messrs. Gaccione, Pomaco, Patton & Beck, attorneys; Mr. Jackson and Mr. Patton on the brief).
Mr. Thomas L. Morrissey argued the cause for respondent General Motors Corporation (Messrs. Carpenter, Bennett & Morrissey, attorneys; Mr. Morrissey and Mr. Robert E. Turtz on the brief).
No brief was filed on behalf of respondent Marlayne, Inc. t/a Bear Brake Palisades.
PER CURIAM.
The order under review is affirmed substantially for the reasons expressed by Judge Bilder in his opinion of October 31, 1978 reported at 163 N.J. Super. 529 (Law Div. 1978).